            Case 7:19-cv-08800-VB Document 17 Filed 01/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
OWEN HARTY, Individually,                                                  Index No.: 7:19-cv-08800

                                              Plaintiff,                   Assigned Judge:
                                                                           Hon. Vincent L. Briccetti
                   -against-
                                                                           Mtn. Seq. No. 1
WEST POINT            REALTY,         INC.,     A    New     York
Corporation,                                                               NOTICE OF MOTION

                                              Defendant.
-----------------------------------------------------------------------X
        PLEASE TAKE NOTICE that upon the annexed Memorandum of Law dated January 16,

2020, together with the supporting declaration of Jason Mizrahi, Esq. and the exhibits annexed

thereto, Defendant West Point Realty, Inc. (the “Defendant”) by its attorney Levin-Epstein &

Associates, P.C. will move this Court, the Honorable Vincent L. Briccetti presiding, for an order

dismissing the complaint dated September 23, 2019 (the “Complaint”) of Plaintiff Owen Harty

(“Plaintiff”), with prejudice, and for such other and further relief as the Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that answering papers, if any, must be served within

fourteen days after service of the moving papers, and Defendant’s reply must be served within

fourteen days after service of the answering papers.

 Dated: January 16, 2020
        New York, New York
                                                      By:     /s/ Jason Mizrahi
                                                              Levin-Epstein & Associates, P.C.
                                                              Joshua D. Levin-Epstein
                                                              Jason Mizrahi, Esq.
                                                              420 Lexington Avenue, Suite 2525
                                                              New York, New York 10170
                                                              Telephone: (212) 792-0048
                                                              Email: Jason@levinepstein.com
                                                              Attorneys for Defendant
Cc:     All parties via ECF
